DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                              NERMINE HANNA,
                                 Appellant,

                                         v.

               U.S. BANK NATIONAL ASSOCIATION,
                AS TRUSTEE FOR CREDIT SUISSE
          FIRST BOSTON MORTGAGE SECURITIES CORP.,
              HOME EQUITY ASSET TRUST 2006-6,
    HOME EQUITY PASS-THROUGH CERTIFICATES, SERIES 2006-6,
                           Appellee.

                                  No. 4D19-1817

                                  [April 30, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Susan Lubitz, Judge; L.T. Case No. 50-2011-CA-016850-
XXXX-MB.

  James R. Ackley of Law Offices of James R. Ackley, P.A., West Palm
Beach, for appellant.

    Brandi Wilson of DeLuca Law Group, Fort Lauderdale, for appellee.

PER CURIAM.

    Affirmed. 1

GROSS, GERBER and FORST, JJ., concur.

                              *          *           *


1 We are mindful of the issuance of Administrative Order SC20-23 (the
requirement in Florida Rule of Civil Procedure 1.580(a) for the clerk to issue a
writ of possession “forthwith” remains suspended) and Executive Order 20-94
(suspending and tolling any statute providing for a mortgage foreclosure cause of
action under Florida law for 45 days from April 2, 2020). We trust any motions
directed to those orders shall be filed in the lower tribunal upon issuance of our
mandate.
Not final until disposition of timely filed motion for rehearing.




                               2